Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Value of Assistance
It would appear from an examination of this application that you are unfamiliar with some aspects of design patent prosecuting procedure and/or drafting technique.  While an inventor may prosecute the application or execute the drawings, lack of skill in either field usually acts as a liability in obtaining the maximum patent protection.  After reviewing this Office action you may want to consider securing the services of a registered patent attorney or patent agent to prosecute the application, and/or an experienced patent draftsperson to execute suitable drawings, since the marketplace value of a design patent greatly depends on skillful preparation and prosecution.  A registered patent attorney is an attorney who has been certified by the Patent and Trademark Office as qualified to represent applicants before the Office.  A registered agent has also been certified by the Office, but is not an attorney.  A draftsperson should have specific (preferably design) patent experience, rather than a basic skill in mechanical drawing. The Office cannot aid in selecting an attorney, agent or draftsperson.  However, the following publications are available: Attorneys and Agents Registered to Practice Before the U.S. Patent and Trademark Office and Guide for the Preparation of Patent Drawings.  These publications are for sale by the Superintendent of Documents, US Government Printing Office, Washington, DC 20402.  Moreover, patent draftspersons can generally be contacted through the telephone book classified listings; it may be more useful to enter <patent drafting services> into an Internet search engine – that search will produce many links to professional services. The Guide to Filing A Design Patent Application can be found at:
http://www.uspto.gov/web/offices/com/iip/pdf/brochure_05.pdf
In addition, information concerning the filing of patent applications can be found on the Internet at:
http://www.uspto.gov/web/offices/com/iip/index.htm.
Preliminary Amendment
The preliminary amendments received 10/30/2020 and 9/23/2020 are hereby acknowledged, and found to be in compliance with 37 C.F.R 1.115(a)(2) as having been received after the filing date of the application but prior to examination.  It is therefore considered NOT part of the original disclosure.   However, impermissible new matter has been introduced, necessitating below a rejection of the claim for failure to meet the description requirement of 35 USC 112(a). 
Right of Priority
The claim for priority is acknowledged to the application #62986719; however, design applications may not make a claim for priority of a provisional application under 35 U.S.C. 119(e).  MPEP 1502.01 states:
Utility patent applications may claim the benefit of a provisional application under 35 U.S.C. 119(e) whereas design patent applications may not. See 35 U.S.C. 172 and 37 CFR 1.78 (a)(4).
Therefore, the claim for priority must be removed from the ADS.
Drawings
The drawings are objected to for the following reason(s):
A.  The drawings pages are not numbered in accordance with 37 CFR 1.84(t). The numbers should be placed in the middle of the top of the sheet and shown by two Arabic numerals placed on either side of an oblique line, with the first being the sheet number and the second being the total number of sheets. For example: 1/29, 2/29, 3/29….29/29.
B. The drawings are objected to because the line quality does not meet the requirements of 37CFR 1.84(l). The hand drawn “sketched” lines are not clean, smooth and uniform thickness throughout the figures. All drawings must be made by a process that will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. 37 CFR 1.84(]). The line quality in all figures must be made to meet the appropriate standards.
The above criteria also applies to the broken line disclosure. The lines forming the broken line disclosure are unclear and poorly drawn. The broken lines are not made of evenly spaced and dashed lines. 
The Examiner recommends using a lossless file format when submitting drawings or photographs through EFS-web (e.g., TIFF, PNG, GIF, BMP). EFS- web PDF Guidelines may be found at: https: //www.uspto.gov/patents-application-process/applying-online/efs-web-pdf-guidelines
See below.

    PNG
    media_image1.png
    952
    581
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    554
    359
    media_image2.png
    Greyscale

C. Figures 5, 6, 7, 10, 13, 16-19, 22 are objected to because they contain alternate positions of the backpack in a singular view. Alternate positions in a single view are not permitted in a design patent. Design patents are drawn to the appearance of the article. Utility patents are drawn to function. The appearance of each claimed position must be shown in a separate figure with it’s own figure label and description. 

    PNG
    media_image3.png
    854
    710
    media_image3.png
    Greyscale

D. Many of the figures show partial enlarged views that are objected to for a lack of proper form. These views do not correspond with a view that shows the whole and are enclosed with other views in solid line boxes. A smaller scale view should be included showing the whole formed by the partial views and indicating the positions of the parts shown. When a portion of a view is enlarged for magnification purposes, the view and the enlarged view must each be labeled as separate views. The subject matter in the enlarged view must be an enlargement of the portion identified in the view showing the whole. It may not be a different position or different appearance. 37 CFR 1.84 (h)(2). For example:

    PNG
    media_image4.png
    842
    863
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    993
    778
    media_image5.png
    Greyscale


Below is an example of a properly executed drawing. The line quality meets the standards of 37 CFR 1.84. The view shows a singular article of manufacture in solid lines. One position is shown in the view. The locations of the enlarged view figure numbers are identified on the smaller scale view showing the whole by means of a dash dot dash broken line. The enlarged views show the same position and subject matter as the showing of the whole. See below.

    PNG
    media_image6.png
    837
    553
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    752
    585
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    830
    551
    media_image8.png
    Greyscale

The figure descriptions in the specification of US D945,148 for figs. 9, 10 read as follows:

    PNG
    media_image9.png
    86
    629
    media_image9.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d)  are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as amended. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked-up copy of the drawing sheet (labeled as "Annotated Sheet") including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d)  . If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action
When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132  and 37 CFR 1.121(f). 
The necessity for good drawings in a design patent application cannot be overemphasized. As the drawing constitutes the whole disclosure of the design, it is of utmost importance that it be so well executed both as to clarity of showing and completeness, that nothing regarding the design sought to be patented is left to conjecture. An insufficient drawing may be fatal to validity (35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph). Moreover, an insufficient drawing may have a negative effect with respect to the effective filing date of a continuing application.
Title
The title is inconsistent throughout the application. 
The title in the ADS is Pro Desk Backpack. This is impermissible because the product line is not the name of the article of manufacture known to the general public. 
The title in the specification of 9/23/2020 is A backpack that converts into a work desk. This is impermissible because it is drawn to use which is the subject matter of utility patents, not design patents.
The title used in the description of fig.1 and in the claim is Backpack.
The title relied upon in the claim of 9/23/2020 is Backpack.
The title must be amended for consistency throughout the application, original oath or declaration excepted, to read on the title in the claim. MPEP 1503.01, 37 CFR 1.153, 37 CFR 1.1067. 
 For example:
-- Backpack -- or
--Backpack with desk--
Specification
The specification is objected to for the following reason(s):
A. A statement appears under the title of the invention that reads: [U.S PATENT DOCUMENTS - U.S Pat. No.7,593,222 B2; U.S Pat. No.4,856,627 ; U.S Pat. No.6,068,355; U.S Pat. No.4,790,416; U.S Pat. No.5,242,218; U.S Pat. No.4,244,632; U.S Pat. No.Des. 394,954; U.S Pat. No.6,811,006 B1; U.S Pat. No.;2010/0124013 Al; U.S Pat. No.2002/0057552 Al; and U.S Pat. No.007593222 B2. ]
This statement should be cancelled since it lists unrelated patents by other inventors and is unnecessary to have listed in the specification. 
B. Descriptions of the figures are not required to be written in any particular format; however, they must describe the views of the drawings clearly and accurately. 
1. Where an alternate position or perspective view is shown, it must be identified for clarity. (MPEP 1503.01 subsection II).  
2. The figure descriptions must show correct punctuation. 
For example:
--Fig. 28 shows a rear perspective view thereof in an open configuration with a support partially extended; and
Fig. 29 shows shows a rear perspective view thereof in an open position with a support fully extended. --
Claim
There is a spelling error in the claim. The word described is spelled as [describe]. The claim must be amended to fix the error. Additionally, the claim must be amended in accordance with the objection to the title.
Claim Rejection – 35 U.S.C. § 112(a) and (b)
The claim is rejected under 35 U.S.C. 112 (a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
The replacement figures of 9/23/2020 are not enabled or definite. The claim is indefinite and nonenabling because the exact appearance and configuration of the claimed article have not been definitively described due to the poor quality of the drawings and inconsistencies and lack of description throughout the disclosure.
A. Many different types of dashed lines and dotted lines are shown. The meanings of the broken lines have not been described in the specification. It is not clear if any of them are claimed. See below.

    PNG
    media_image10.png
    279
    603
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    798
    910
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    1022
    644
    media_image12.png
    Greyscale

All broken lines in the drawing disclosure must be described correctly as environment, boundaries or portions of the article that form no part of the claim. (MPEP 1503.02 subsection III. For example:
-- The broken lines showing human forms, a bottle, cup, laptop and cords depict environment and form no part of the claim. All other broken lines depict portions of the article and form no part of the claim.--
B. There are numerous inconsistencies in the appearance of the claim between the views. It is not clear how the views combine to form one definite appearance of a backpack from the front, sides, top, back and bottom. The disclosure contains many different views of different backpacks from different positions with different features. They are utility views that are teaching potentials of use and do not present one claimed design appearance, configuration or shape. It is not clear what the sides of the backpack in one position look like. Additionally, there may be several articles of manufacture or embodiments of the design and not one design shown in the drawings. One of skill in the art must resort to conjecture in order to determine how the views combine and what the backpack actually looks like. 
The proportions of the backpack and the locations and proportions of the features are inconsistent throughout. The combination of features and configurations is inconsistent throughout. 
The Examiner is unable to identify a set of views that enable one exact appearance.
The figure descriptions of 9/23/2020 do not describe the variations in appearance and how the views relate to each other.
The hand drawn lines are not consistently shown between views.

    PNG
    media_image13.png
    1084
    1157
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    2197
    1311
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    1808
    1273
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    1560
    1646
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    717
    890
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    693
    563
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    1628
    1056
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    1952
    967
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    1228
    1057
    media_image21.png
    Greyscale



    PNG
    media_image22.png
    1480
    1137
    media_image22.png
    Greyscale

C. Due to a lack of disclosure of one exact appearance, portions of the backpack are not enabled. Design features that are shown in only one view or from only one perspective are not enabled due to a lack of description and complete disclosure. For example:


    PNG
    media_image23.png
    741
    730
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    862
    711
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    754
    601
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    504
    606
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    780
    582
    media_image27.png
    Greyscale


    PNG
    media_image28.png
    786
    558
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    944
    917
    media_image29.png
    Greyscale

The corrected drawings must not contain new matter (37 CFR 1.121, 35 USC 112(a))
New matter is anything (structure, features, elements) which was not shown in the drawings as originally filed.  It is possible for new matter to consist of the removal as well as the addition of structure, features or elements. Further, the clarification of drawings with poor line quality can introduce new matter.  
Due to the deficiencies of views in the disclosure, the examiner is unable to provide any guidance as to how the disclosure may be enabled. Applicant is advised that to overcome this rejection, no new matter may be introduced that was not shown in the original disclosure, either through the addition or removal of features to the claimed design.
Applicant is cautioned that any attempt to clarify the scope must meet 37 CFR 1.145 and the written description requirement of 35 USC112 (a). It must be apparent that applicant was in possession of the amended design at the time of original filing; otherwise, applicant must provide evidence of that possession. 
The application might be fatally defective because the disclosure does not show and describe one definite appearance of a backpack from sufficient views to enable the overall appearance as well as the individual features.  It might not be possible to identify any definite and enabled design claim without introducing new matter (35 U.S.C. 132, 37 CFR 1.121 ).
Failure to submit replacement correction sheets overcoming all of the deficiencies in the drawing disclosure set forth above, or an explanation why the drawing corrections or additional drawing views are not necessary will result in the rejection of the claim under 35 U.S.C. 112(a)  and (b)  or pre-AIA  35 U.S.C. 112, first and second paragraphs, being made FINAL in the next Office action
35 USC §112 (a)  Rejection- New Matter
The claim is rejected under 35 U.S.C. 112 (a), first paragraph, as failing to comply with the description requirement thereof since the new drawings introduces new matter not supported by the original disclosure. The original disclosure does not reasonably convey to a designer of ordinary skill in the art that applicant was in possession of the design now claimed at the time the application was filed. See In re Daniels, 144 F.3d 1452, 46 USPQ2d 1788 (Fed. Cir. 1998); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).
Specifically, there is no support in the original disclosure for the following new matter:
U shaped line segments were added to the replacement figures. See below.
	

    PNG
    media_image30.png
    888
    1154
    media_image30.png
    Greyscale


The circular bases on the bottoms of the feet were removed from some of the replacement figures. See below.

    PNG
    media_image31.png
    847
    1300
    media_image31.png
    Greyscale


    PNG
    media_image32.png
    931
    1305
    media_image32.png
    Greyscale

To overcome this rejection, applicant may attempt to demonstrate that the original disclosure, as submitted, establishes that he or she was in possession of the amended claim, or the drawings may be corrected. To correct the drawings, applicant must thoroughly review each figure and amend any inconsistencies and new matter so that the drawings can be viewed as consistent between figures and with the original disclosure.
Applicant is advised that all of the preceding issues must be addressed to overcome this rejection, without the introduction of anything that was not shown in the original disclosure (i.e., new matter), either by the addition or removal of features of the claimed design. 
How to respond to this PTO Office Action
Applicant should keep this letter for his/her files; do not send it back to the Office. If applicant does not have copies of the application as filed, the examiner (see phone number below) can provide a copy because it will be difficult to continue to work on this application without a copy.
If, after reviewing the Office action (this letter), applicant elects to continue prosecution of the application, a reply to the action must be submitted and should request reconsideration or further examination, with or without amendment. In order to be entitled to reconsideration or further examination, this request for reconsideration or further examination must be made in writing. The response must distinctly and specifically point out the supposed errors in the Office action and must respond to every objection and rejection in the Office action. If the examiner has rejected the claim over prior art (an article or articles which were previously invented), a general statement that the claim is patentable without specifically pointing out how the design patentably distinguishes from the prior art does not comply with the rules.
In all cases where the examiner has said that a response to a requirement is necessary, or where the examiner has indicated patentable subject matter, the response must either comply with the requirement(s) or specifically argue each one that is not complied with.
When sending the response to this Office action, applicant should label all papers, except drawings, "RESPONSE/AMENDMENT" and have the following items of information prominently displayed (in the upper right or left hand corner):
1.	Serial number (checked for accuracy).
2.	Group Art Unit number (copied from filing receipt or most recent Office action).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
The above information should be added to the back of all drawing sheets submitted.

Certificate of Mailing
It is the applicant's responsibility to make sure that the response is received at the PTO before the expiration of the time set which runs from the mailing date (found on the first page of this action). If that does not happen, the application will be considered abandoned. To ensure that a critical date is not missed, if the response is mailed (in the United States Postal Service) before the response time has expired, a "Certificate of Mailing" may be included which merely certifies that the response is being mailed on a given date. This certification establishes that the response is timely, if it was mailed before the period for response had expired. A Certificate of Mailing is not the same as Certified Mail. A suggested format for a certificate follows.
"I hereby certify that this correspondence is being deposited with the United States Postal Service as first class mail in an envelope addressed to: Commissioner for Patents, P.O. Box 1450 Alexandria, VA 22313-1450, on              ___________ (date)."
Name of Applicant, Assignee, 
Or Registered Representative _________________________________
Signature ________________________________________________
Date ____________________	
In order that applicant receive a receipt which establishes the date on which his response was received in the Office, he/she should include a stamped, self-addressed postcard which lists the types of papers submitted with his/her response (for example, the serial number and applicant's name ALWAYS, 2 pages of response, 3 sheets of drawing, 1 page of a declaration/oath, etc.) on the message side. This postcard will be stamped with the date of receipt and mailed back to applicant; this postcard is evidence that the response was received in the Office on that date.
If you do not respond within the time for response
In the event that applicant is not able to respond within the period for response set in the Office action, the application may still be prevented from becoming abandoned if the response is filed within six months from the mail date of the Office Action. This extension of the period is permitted only if requested and the appropriate fee for an extension of time is included. The Office charges separate fees for each month of extension of time needed to respond to an Action; the fees are set by rule, and could change. To encourage promptness, the fees are larger for the larger amounts of time. Applicant may call the examiner who will provide the fee information if an extension of time is necessary.
Change of address
If applicant changes his/her mailing address or moves, he/she must notify the Office promptly of the new address. Failure to do so will result in future communications being sent to the old address; and, if applicant does not receive a communication and fails to file the required response, the application could become abandoned. Notification should be specific to each pending application (identified as noted above) and should be the subject of a single letter, entitled "Change of Address".
How to Amend an Application
To revise the specification and claim to present your application in proper form, use the following guidance. While your application can be revised (amended) to make it clearly understandable, no subject matter can be added that was not disclosed in the application as originally filed. This is called "new matter" and is prohibited by Title 35, United States Code, Section 132 and Title 37, Code of Federal Regulations, Section 1.121(f). The election of an embodiment for further prosecution as a result of a restriction requirement by the examiner does not constitute new matter.  
Normally, you do not need to make an amendment unless the examiner requires or suggests it in an Office action. To make an amendment(s) to the text of an application, you must send a paper to the Office directing that a specified amendment(s) be made. The paper should be conspicuously titled AMENDMENT, and identified as described in the section above entitled “How to Respond to this PTO Office Action”. Amendments must be made that apply to entire paragraphs or sections, such as the specification. The following procedures must be followed when making amendments to your application.
Begin on separate sheets:
Each section of an amendment (e.g., Claim Amendments, Specification Amendments, Remarks) should begin on a separate sheet. For example, in an amendment containing a.) introductory comments, b.) amendments to the claims, c.) amendments to the specification, and d.) remarks, each of these sections should begin on a separate sheet. 
A) Amendments to the specification:
An amendment to the specification may be made by presenting a replacement paragraph, section or substitute specification marked up to show changes made relative to the immediate prior version. The changes in any amended specification should be shown by strikethrough (for deleted matter) or underlining (for added matter).
B) Amendments to the claim:
An amendment to the claim must be presented with markings to indicate the changes that have been made relative to the immediate prior version. The changes in any amended claim should be shown by strikethrough (for deleted matter) or underlining (for added matter).
C) Amendments to drawing figures:
Drawing changes may be made by presenting replacement figures which incorporate the proposed changes and which comply with 37 CFR 1.84. An explanation of the changes made must be presented in remarks section of the amendment, and may be accompanied by a marked-up copy of one or more of the figures being amended, with annotations. If changes to the drawing figure(s) are not approved by the examiner, applicant will be informed in the next Office action. Any replacement drawing sheet must be identified in the top margin as “Replacement Sheet” and include all of the figures appearing on the immediate prior version of the sheet, even though only one figure may be amended. Any marked-up (annotated) copy showing changes must be labeled “Annotated Marked-up Drawings” and accompany the replacement sheet in the amendment (e.g., as an appendix). The figure or figure number of the amended drawing should not be labeled as "amended." If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action. No further drawing submission will be required, unless applicant is notified. 
Conclusion
In conclusion the claim stands rejected under 35 U.S.C. § 112(a) and (b) and 35 U.S.C. § 112(a).
The references cited but not applied are considered cumulative art related to the claimed design.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WATKINS whose telephone number is (571)272-6415.  The examiner can normally be reached on M-F 8:00- 4:00 pm PST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane, can be reached on 571-272-7609.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER L WATKINS/Examiner, Art Unit 2915